Citation Nr: 1037593	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-02 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability of 
the feet.  

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for a heart condition, 
claimed as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to September 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Detroit, 
Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for 
bilateral hearing loss, tinnitus, a skin disability of the feet, 
PTSD, and that he has a heart condition secondary to PTSD.  

The Board notes that the RO's January 2006 decision on appeal 
denied a claim for "jungle rot of the feet," and that the Board 
has determined that this issue is more accurately characterized 
as "a skin disability of the feet," as stated on the cover page 
of this decision.  In addition, in August 2008, the RO denied 
claims for service connection for hypertension, and an acquired 
psychiatric disorder other than PTSD (specifically, an anxiety 
disorder, depression, and an impulse disorder).  There was no 
appeal, and the RO's August 2008 decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).  Given the 
foregoing, the claim for PTSD is not intended to include any 
other acquired psychiatric disorder, and the claim for a heart 
condition is not intended to include hypertension.  

With regard to all claims on appeal, the most recent supplemental 
statement of the case (SSOC) is dated in September 2007.  
Subsequent to the September 2007 SSOC, a considerable amount of 
medical evidence has been associated with the claims file, to 
include VA progress notes, dated between 2006 and 2007, private 
medical evidence, dated between 2008 and 2009, and a VA 
examination report, dated in July 2008.  None of this evidence is 
accompanied by a waiver of RO review.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case, unless this procedural right 
is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2009).  On remand, the RO must review the new evidence 
and, if any of the claims remain denied, include such evidence in 
a supplemental statement of the case.  Id.  

In addition, with regard to the claim for PTSD, the Veteran 
asserts that he has PTSD as the result of his active duty in 
Vietnam.  He has stated that he witnessed civilians being hurt or 
killed.  See Veteran's stressor statement, received in March 
2006.  The Veteran's discharge (DD Form 214) and his service 
personnel file show that that his military occupation specialty 
was "machinist," and that he served in Vietnam between 
September 1971 and September 1972, with "HMSC 185th Maintenance 
Battalion (DS), USARPAC."  During his Vietnam service, his 
principal duty is listed as "machinist."     

Applicable regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. 
§ 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  
The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Because the Veteran's PTSD claim was appealed to 
the Board before July 13, 2010 and is being decided thereafter, 
the updated version of the law is applicable.  The new version of 
the regulation appears to liberalize the law as it pertains to 
certain PTSD claims, possibly to include the instant claim.  
Furthermore, the rule that a veteran is entitled to the most 
favorable version of a regulation that was revised during his 
appeal allows application of the old version of 38 C.F.R. § 3.304 
to the period prior to July 13, 2010 (i.e., prior to the 
effective date of the new regulation).  See generally, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 
Fed. Reg. 25179 (2004).  

When the Board addresses questions or issues that the RO did not 
previously consider, "the Board must secure a waiver from a 
claimant or otherwise determine that there would be no prejudice 
to the claimant by proceeding to adjudicate the question or 
issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Similarly, where the Board considers law not previously 
considered by the RO, the Board is required to notify the 
claimant and indicate that consideration of this law may result 
in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) 
(2009) (requiring Board to "notify the appellant and his or her 
representative" of its intent to consider a law not considered by 
RO, where consideration "could result in denial of the appeal").  
McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  In this 
case, the Veteran has not been advised of the new version of 
38 C.F.R. § 3.304(f).  On remand, he should be so notified.  

Given the foregoing change in the applicable law, it should also 
be determined whether the claimed stressor should be accepted 
under the new version of 38 C.F.R. § 3.304(f).  If the claimed 
stressor remains unverified/unaccepted under both the new or the 
old version of 38 C.F.R. § 3.304(f), a formal finding should be 
made to this effect, to include a determination as to the 
Veteran's credibility.  Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Cohen v. Brown, 10 Vet. App. 128, 146 (1997); 
VA Adjudication Procedure Manual, M21-1MR, Part IV.ii.1.D.14.b.  




Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the recent 
changes to 38 C.F.R. § 3.304(f).  See 75 
Fed. Reg. 39843 (July 13, 2010).

2.  With regard to the claim for service 
connection for PTSD, make a credibility 
determination, and determine if the 
Veteran's claimed stressor that allegedly 
occurred during a period of active duty has 
been verified, or meets the criteria for 
acceptance, under either the new or the old 
version of 38 C.F.R. § 3.304(f).  If it is 
determined that the there is no verified or 
accepted stressor, make a formal finding to 
that effect.  

3.  Thereafter, the RO should readjudicate 
the issues on appeal, to include 
consideration of all evidence received 
after the most recent supplemental 
statement of the case, dated in September 
2007.  If any of the determinations remain 
unfavorable to the appellant, he and his 
representative should be provided with a 
SSOC that addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The appellant should be given an 
opportunity to respond to the SSOC.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


